Citation Nr: 1617407	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to December 1964.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D. C., that granted service connection and assigned a 30 percent evaluation for depressive disorder, NOS, effective September 25, 2006.  The claim was most recently certified to the Board by the Chicago Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2015 rating decision proposed finding that the Veteran was incompetent.  A February 2016 rating decision found that the Veteran was not competent to handle disbursement of funds.  These rating decisions refer to an August 12, 2015, Attending Physician's Statement which shows a diagnosis of unspecified depressive disorder and relates that the Veteran was not capable of handling his financial affairs.  A review of the Veteran's eFolders demonstrates that they do not include an Attending Physician's Statement; however, there is a VA examination dated that same date, which may be the record referred to in the rating decisions. 

It appears, however, that the record before the Board is incomplete.  According to the report of an August 2015 VA examination, the Veteran's spouse reported that the Veteran's psychiatrist, Dr. G., related that the Veteran might have dementia.  The most recent treatment report from Dr. G. in the record is dated in August 2013.  None of his treatment reports include any mention of dementia.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The report of the August 2015 VA examination suggested continuing the results of a 2014 VA examination [i.e., confirming and continuing the Veteran's 30 percent evaluation].  Nevertheless, the examiner also stated that she was concerned about the Veteran's cognitive abilities and provided several examples.  She suggested that VA consider neuropsychological consultation to clarify the Veteran's cognitive issues.  A review of the Veteran's eFolders demonstrates that the suggested neuropsychological consultation has not been conducted. 

The Veteran's representative argued in a February 2016 brief that the finding of incompetency supports the assignment of a maximum rating for the service-connected psychiatric disability.  The representative argued that while the VA examinations include findings of dementia, the examiners do not indicate any diagnosis other than the service-connected psychiatric disability.  

It is unclear from the current record whether the Veteran's cognitive issues are related to the service-connected depressive disorder.  Given the most recent VA examiner's suggestion that further testing was needed, the Board will remand for another examination.  It appears from the record that the RO requested a psychiatric examination in March 2016.  It does not appear that the examination has been conducted, but the findings will be pertinent to the current appeal.   

In this regard, statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the eFolders all outstanding VA medical records, to include the August 12, 2015, Attending Physician's Statement (if that is different from the VA examination conducted that same date) and all records of psychiatric treatment, to include those by Dr. G. and those addressing possible dementia. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected depressive disorder, NOS.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the depressive disorder, NOS.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

In particular, the examiner is requested to address the concerns about the Veteran's cognitive abilities identified in the August 2015 VA examination, to include their severity and whether it is at least as likely as not (50 percent or more likelihood) that they are part of or due to the Veteran's service-connected depressive disorder, NOS.  If the symptoms cannot be distinguished, the examiner should so indicate.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




